—,—•*,
                       PD-0675-14
         HiWxocxi^ uoo Odi^hi Xa^ Orita qc^VXVx^ei\a> VVoV^d are
     TO >en€ib fe fcacjc otAcVorwVrar or ooWts ^e&te nsV ac «t^to ^^
                ^T-ondondsoXcp-V^D ornoV~to Do cr xjo^QSc^ew^-^o^



    Uooondo^^o me pndono upOGrc^Qxic
   -\oupO^oqpo   to MpO
   An (^VVctfjCD TO     to and TH
                    v£0 TO     to aoO(^dGr\d^upicKi^e-TDM!
                                  OOjOndC¥\
    (^^GrvdunCTOUoo GrKVTOv\cobr^A^c^
    4rs P^-rfcuao ordord^V^0 (po^o uco-\p uo\>ro uoo asndCAdAOMf^wd




         ccad bootV-
                            ^^w^3*^*«                                     ajc&    "T^Y\e


                                                               RECEIVED IN
                                                                    MAR 20 201f


          OOT^TTOe          aoci-T\^\e                                      PftM\\oner
                           <3                     FILED IN
                                        COURTOF CRIMINAL APPEALS

                                                 MAR 23 2015


                                 rDd.-T\^A.^
                                               Abel Acosta, Clerk
                                                                     QT£& v^ace:
           opo d^oe             95


           ©n^-Vo ^        -Vroe^ecc^                               -\o VcOe^GC£

               -Vime                                                acod V^
           OCO^T\          -VroeTxme